Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2004

Skretvedt v. EI DuPont de Nemours
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Skretvedt v. EI DuPont de Nemours" (2004). 2004 Decisions. Paper 780.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/780


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                      No. 03-2805
                                      __________

                               ORRIN T. SKRETVEDT,
                                             Appellant

                                           v.

       EI DUPONT DE NEMOURS, a Delaware corporation; PENSION RET
  PLAN; HOSPITAL AND MEDICAL-SURGICAL PLAN; DENTAL ASSISTANCE
     PLAN; NONCONTRIBUTORY GROUP LIFE INSURANCE PLAN;
 CONTRIBUTORY GROUP LIFE INSURANCE PLAN; TOTAL AND PERMANENT
   DISABILITY INCOME PLAN; SAV INV PLAN; TAX REFORM ACT STOCK
        OW NERSHIP PLAN; SHORT TERM DISABILITY PLAN.
                             __________

                    On Appeal from the United States District Court
                             for the District of Delaware
                            Civil Action No. 98-cv-00061
                     Magistrate Judge: Honorable Mary P. Thynge
                                     __________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 20, 2004
                                   ___________

               Before: SCIRICA, GARTH, and BRIGHT,* Circuit Judges

                                ( Filed: April 23, 2004)
                                      __________

                                       OPINION


      *
          Honorable Myron H. Bright, United States Court of Appeals for the Eighth
Circuit, sitting by designation.
                                       __________

       Garth, Circuit Judge:

       Orrin Skretvedt appeals from a District Court Order (i) granting his motion for

attorney’s fees and costs (albeit reducing his application from $226,000 to $182,163.45),

and (ii) denying his motion to strike a brief submitted by E.I. DuPont De Nemours

(“DuPont”). For the reasons that follow, we will affirm.

                                             I.

       Because we write solely for the benefit of the parties, we recount the facts and the

procedural history of the case only as they are relevant to the following discussion.

Skretvedt sued DuPont, his former employer, seeking two forms of long-term disability

benefits under the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §

1001 et seq. The District Court ruled in DuPont’s favor on summary judgment, but a

three-judge panel of this Court reversed and vacated that ruling on appeal. See Skretvedt

v. E.I. DuPont de Nemours & Co., 268 F.3d 167, 184 (3d Cir. 2001). The panel found

that the evidence clearly demonstrated that Skretvedt was eligible for “Incapability

Benefits” and it remanded for a new determination by DuPont on Skretvedt’s application

for “Total and Permanent Disability Income Plan” benefits (“T&P Benefits”). See id. at

170.

       The panel noted that Skretvedt had also requested attorney’s fees under ERISA’s

discretionary fee-shifting provision. Rather than decide that matter on appeal, however,



                                             -2-
the panel remanded to the District Court with instructions that Skretvedt’s request be

considered under the five-factor analysis set forth in McPherson v. Employees’ Pension

Plan of Am. Re Insurance Co., 33 F.3d 253, 254 (3d Cir. 1994). See Skretvedt, 268 F.3d

at 185 n.10.

       On remand, DuPont awarded Skretvedt T&P Benefits. That favorable ruling

prompted Skretvedt to file a motion seeking short-term benefits because DuPont

purportedly awards such benefits in cases where it awards long-term benefits. When the

Magistrate Judge1 denied his motion, Skretvedt moved for reconsideration.

       Meanwhile, Skretvedt renewed his request for attorney’s fees by filing a motion in

the District Court on September 3, 2002 seeking attorney’s fees and costs from DuPont.

Skretvedt filed that motion while his motion for reconsideration was still pending. Under

the local court rules, DuPont had until September 13, 2002 to file its answering brief. See

D. Del. LR. 7.1.2 (stating that an answering brief “shall be served and filed no later than

10 days after service and filing of the opening brief”). DuPont informed the Magistrate

Judge by letter on September 16, 2002 that it believed Skretvedt’s motion for attorney’s

fees was premature in light of the then-pending motion for reconsideration on short-term

benefits and that it would submit a formal answering brief once the matter became ripe.

       On November 12, 2002, the Magistrate Judge denied Skretvedt’s motion for




       1
        A December 17, 1999 entry in the District Court’s docket suggests the parties
consented to the exercise of jurisdiction by a magistrate judge.

                                             -3-
reconsideration. Two weeks later, DuPont wrote a second letter to the Magistrate Judge

confirming that it would submit its answering brief by December 16, 2002, which it did.

Skretvedt moved to strike DuPont’s brief on the ground that it was untimely under the

local rules.

       The Magistrate Judge ultimately granted Skretvedt’s motion for attorney’s fees,

although she reduced the requested amount from approximately $226,000 to $182,163.45.

In reaching her decision, the Magistrate Judge carefully weighed the McPherson factors

in a 26-page written opinion. The Magistrate Judge denied Skretvedt’s motion to strike

DuPont’s brief, stating that “Plaintiff’s counsel provided no legitimate basis for striking

defendants’ answering brief.”

       Skretvedt now appeals both aspects of the Magistrate Judge’s ruling. We have

jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291.

                                              II.

       Skretvedt first contends that the District Court abused its discretion when it denied

his motion to strike DuPont’s answering brief. This argument is without merit. A district

court abuses its discretion if its decision is based on a clearly erroneous finding of fact, an

incorrect conclusion of law, or an errant application of law to fact. Johnston v. HBO Film

Mgmt., Inc., 265 F.3d 178, 183 (3d Cir. 2001). Under the local rules, the District Court

had discretion to decide whether to impose a sanction and, if so, what type of sanction

was appropriate. See D. Del. LR. 1.3(a). While the explanation given by the Magistrate



                                              -4-
Judge for denying Skretvedt’s motion to strike DuPont’s brief was by no means lengthy, it

is fair to conclude that the Magistrate Judge agreed with DuPont that the request for

attorney’s fees did not become ripe until there was a final decision on Skretvedt’s motion

for reconsideration.

       Skretvedt’s second argument on appeal is that the Magistrate Judge should not

have reduced the amount of attorney’s fees and costs. The same standard of review

applies to this ruling, namely, abuse of discretion. See Silberman v. Bogle, 683 F.2d 62,

64-65 (3d Cir. 1982). We do not find any abuse of discretion. The Magistrate Judge did

an exhaustive and comprehensive analysis of all the factors that we require be considered

for an award of attorney’s fees under ERISA. We have reviewed the Magistrate Judge’s

decision with great care and will affirm.

                                            III.

       For the foregoing reasons, the May 9, 2003 (entered May 13, 2003) Order and

Judgment of the United States Magistrate Judge for the District Court of Delaware will be

AFFIRMED.